DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 5-7-2021. As directed, claims 1, 3, and 7 have been amended, claims 2 and 11 have been cancelled, and no new claims have been added. Thus, claims 1 and 3-10 are pending in the current application.

Response to Amendment
Applicant has cancelled claim 11 to address previously claimed subject matter which was not shown in the drawings. The previously held drawing objection is hereby withdrawn.
Applicant has amended claims 1, 3, and 7 to address minor informalities in these claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claim 1 to address indefinite language related to the claimed oscillators. The previously held rejections under 35 USC 112(b) of claim 1 and its dependencies are hereby withdrawn. Examiner further notes that claim 11 has been cancelled, rendering the rejection of claim 11 under 35 USC 112(b) moot.

Response to Arguments
Applicant's arguments filed 5-7-2021 have been fully considered but they are not persuasive. Applicant argues (see Remarks as filed pages 7-8), that the combination of references does not render obvious a vibration pattern configured to be controlled by the controller to output a sequential, ordered, clockwise pattern that mimics the direction of a bowel movement. Examiner respectfully disagrees in view of newly cited art, Benet Pozo (WO 2017/042599). The combination of Lin (US 2002/0068886), Moon (US 2007/0167885), and Kim (KR 2002/93766) is relied upon to disclose a massage apparatus configured to receive supplied power and oscillate under control of a controller (see paragraph 16 and 17 of Lin), wherein the oscillators further include an eccentric oscillating body with a semicircular-cylindrical shape and a motor configured to rotate a rotating shaft of the eccentric body (see Moon paragraph 23), and wherein the oscillators are placed at right angles to each other in order to attain oscillation of one oscillator in a left/right direction, and oscillation of the other oscillator in an up/down direction (see positioning of oscillators 118 in Fig. 4 of Kim, and paragraph 33 of Moon which teaches cyclical rotation of the oscillators, such that when the oscillators are positioned according to Kim, one oscillator rotates up/down and the other rotates left/right). Benet Pozo is relied on to explicitly teach a pattern of massage wherein a clockwise movement of the relied upon massage elements are independently and sequentially controlled to produce an ordered oscillation that mimics the natural peristalsis of the colon/bowel (see Benet Pozo at page 11, lines 1-7, and page 12, lines 10-17 each describe a massage pattern that propagates in a clockwise direction along the portions of the patient’s colon, as is also depicted in Fig. 10). Thus, in the foregoing action, the newly claimed elements will be addressed.
Examiner further notes that Applicant argues (see page 7 of the filed Remarks) that the claimed clockwise oscillation is meant to advance in a motion described at paragraph 30 of Applicant’s Specification, such that there is “an order of four hits” delivered by the massage apparatus. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the argued four ordered hits) are not recited in the rejected claim, nor the newly amended claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 9-10 recites “in leftward and rightward directions”. Examiner suggests amending this language to read “in a leftward direction and in a rightward direction” for clarity.
-Line 11 recites “in upward and downward directions”. Examiner suggests amending this language to read “in an upward direction and in a downward direction” for clarity.
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Line 2 recites the limitation “to be easily gripped with hands”. Examiner suggests amending this language to read “configured to be easily gripped by a user’s hands” for clarity.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Line 2 recites the limitation “to be easily gripped with hands”. Examiner suggests amending this language to read “configured to be easily gripped by a user’s hands” for clarity.
Appropriate correction is required.
Claims 3-6 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 7-10 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 12-14 recites “wherein the controller is configured to perform an ordered oscillation of the at least two oscillators, and is configured to control the at least two oscillators to oscillate in the same clockwise direction as the bowel movement direction” which renders the claim indefinite. By definition, an oscillation is a pendular movement between two 
Claims 3-10 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), Kim (KR 2002/93766), and Benet Pozo (WO 2017/042599).
Regarding claim 1, Lin discloses a massage apparatus (generally mounting belt 10; Fig. 1; paragraph 16, lines 1-6) comprising at least two oscillators (each of vibrators 113 in Fig. 3) configured to receive supplied power and oscillate under control of a controller (30) (paragraph 16, lines 1-5 and 13-18; paragraph 18, lines 1-5; paragraph 19, lines 7-14; Fig. 1).
Lin fails to disclose wherein the at least two oscillators are configured to allow for oscillation in directions at right angles thereof such that one oscillator moves in a leftward and rightward direction while the other moves in an upward and downward direction, and further include an eccentric oscillating body with a semi-circular cylindrical shape and a motor configured to rotate a shaft, nor that the controller is configured to sequentially power the oscillators in a direction of bowel movement.
However, Moon teaches oscillators (12; Fig. 7) that comprise an eccentric oscillating body (1224) having a semicircular-cylindrical shape (Fig. 10; paragraph 33, lines 1-5) and a motor (121) configured to rotate a rotating shaft (1221) of the eccentric oscillating body (1224) (paragraph 33, lines 1-5; Fig. 7). Moon further indicates that the oscillators are able to provide elliptical vibrations (paragraph 23, lines 1-8), and further that the use of the motor, eccentric body, and the rotating shaft allow for each overall oscillator (12) to generate a large vibrational force while the oscillator (12) is made to be a smaller size (paragraph 28, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oscillators disclosed by Lin with the oscillators taught by Moon in order to provide an eccentric body, a motor, and a rotating shaft to 
Now modified Lin fails to disclose that the oscillators are arranged at right angles to each other, and that the controller is configured to sequentially power the oscillators in a bowel direction movement.
However, Kim teaches at least two oscillators (vibration motors 118; Fig. 4) wherein the at least two oscillators (118) are installed to allow oscillation directions thereof to be at right angles relative to each other (Fig. 4; see Translation at page 5, paragraph 3) as an alternate configuration of the oscillators for the purpose of massage. Kim further teaches that providing the oscillators (118) at right angles to each other provides the user with alternate vibrational directions imparted by the oscillators.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the oscillators disclosed by modified Lin such that the oscillators are arranged at right angles relative to each other, as taught by Kim, in order to deliver vibrational movement to the user in an alternate configuration.
Now modified Lin further includes oscillators wherein one oscillator of the at least two oscillators is configured to oscillate in leftward and rightward directions, and another of the at least two oscillators is configured to oscillate in upward and downwards directions. As the positioning of the oscillators taught by Kim (Fig. 4 of Kim), and the rotation of the oscillators taught by Moon (paragraph 33 of Moon), places one oscillator in a position wherein the longitudinal axis of the oscillator is oriented in a vertical direction, and thus rotation of the oscillator occurs in a left/right direction, and the second oscillator is positioned so that the 
While now modified Lin teaches a controller, modified Lin does not explicitly disclose that the controller is configured to sequentially control power to the at least two oscillators in a direction of bowel movement.
However, Benet Pozo teaches at least two oscillators (10; Fig. 10) wherein the controller is configured to sequentially control power supplied to the at least two oscillators to perform oscillations in a massage pattern that mimics an order of a bowel movement direction, wherein the controller is configured to perform an ordered oscillation of the at least two oscillators, and is configured to control the at least two oscillators to oscillate in the same clockwise direction as the bowel movement direction (page 11, lines 1-7, and page 12, lines 10-17 each describe a massage pattern that propagates in a clockwise direction along the portions of the patient’s colon, as is also depicted in Fig. 10; page 8, lines 3-4 indicate that the embodiment of Fig. 10 can be controlled similarly to previous embodiments; page 2, lines 34-35 and page 3, lines 1-5 describe how each of a plurality of oscillators can be independently controlled by the controller in a sequential manner). Benet Pozo further indicates that providing sequentially operated oscillators that are independently controlled allows for a massage function to be performed along the entire course (ascending, transverse, and descending) of the colon (page 12, lines 10-17) which is known to encourage peristalsis of the colon to relieve constipation (page 1, lines 21-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of modified Lin such that each of the oscillators are independently controlled to move in sequential patterns mimicking the .
Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), Kim (KR 2002/93766), and Benet Pozo (WO 2017/042599), as applied to claim 1 above, in further view of Sidhu (US 2015/0011921) and Burgess (US 2005/0059909).
Regarding claim 3, Lin in view of Moon, Kim, and Benet Pozo disclose the massage apparatus of claim 1, as discussed above.
Lin further discloses a plurality of protrusions (221) fixed by a blocking plate (22) to a front surface of a support plate (11) with the oscillators (113) installed on a rear surface thereof (see Lin Figs. 2-3; paragraph 16, lines 1-10 and paragraph 17, lines 1-25).
However, modified Lin fails to disclose that the protrusions are made from ceramics and fixed by skin foam to a front surface of a support plate.
However, Sidhu teaches a plurality of protrusions (12) that are made from ceramics (paragraph 37, lines 1-7). Sidhu further teaches that the ceramic material is substantially rigid (paragraph 37), and that the protrusions are made to provide trigger point therapy (paragraph 34, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed by modified Lin to be constructed from a ceramic material, as taught by Sidhu, such that the protrusions are substantially rigid for trigger point therapy.
Further modified Lin fails to disclose that the ceramic protrusions are fixed by skin foam to the support plate.

Therefore, it would have been obvious to form the blocking plate disclosed by Lin of a foam material as taught by Burgess, such that the protrusions (221 of Lin) are fixed to the blocking plate (22 of Lin), and further that the blocking plate is made from a suitable material for interfacing with the patient.
Regarding claim 4, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 3, as discussed above.
Lin further discloses a heating plate (24) installed between the support plate (11) and the skin foam (as modified, the blocking plate 22 is made of skin suitable foam) (Lin: Fig. 2; paragraph 17).  
Regarding claim 5, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 4, as discussed above.
Lin further discloses the massage apparatus comprising handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8).  

    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale


Regarding claim 7, Lin in view of Moon, Kim, and Benet Pozo disclose the massage apparatus of claim 1, as discussed above.
Lin further discloses a plurality of protrusions (221) fixed by a blocking plate (22) to a front surface of a support plate (11) with the oscillators (113) installed on a rear surface thereof (see Lin Figs. 2-3; paragraph 16, lines 1-10 and paragraph 17, lines 1-25).
However, modified Lin fails to disclose that the protrusions are made from ceramics and fixed by skin foam to a front surface of a support plate.
However, Sidhu teaches a plurality of protrusions (12) that are made from ceramics (paragraph 37, lines 1-7). Sidhu further teaches that the ceramic material is substantially rigid (paragraph 37), and that the protrusions are made to provide trigger point therapy (paragraph 34, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protrusions disclosed by modified Lin to be constructed from a ceramic material, as taught by Sidhu, such that the protrusions are substantially rigid for trigger point therapy.
Further modified Lin fails to disclose that the ceramic protrusions are fixed by skin foam to the support plate.
However, Burgess teaches a massage implement (12) that includes a series of rubber protrusions (15; Fig. 2) wherein the massager (12) is comprised of a foam, and further teaches that foam is a suitable material for contacting the patient’s skin (paragraph 31, lines 1-5).
Therefore, it would have been obvious to form the blocking plate disclosed by Lin of a foam material as taught by Burgess, such that the protrusions (221 of Lin) are fixed to to the 
Regarding claim 8, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 7, as discussed above.
Lin further discloses a heating plate (24) installed between the support plate (11) and the skin foam (as modified, the blocking plate 22 is made of skin foam) (Lin: Fig. 2; paragraph 17).  
Regarding claim 9, Lin in view of Moon, Kim, Benet Pozo, Sidhu, and Burgess disclose the massage apparatus of claim 8, as discussed above.
Lin further discloses the massage apparatus comprising handle holes formed on both ends of the massage apparatus to be easily gripped with hands (see annotated Fig. 8).  

    PNG
    media_image1.png
    385
    627
    media_image1.png
    Greyscale



Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2002/006886) in view of Moon (US 2007/0167885), Kim (KR 2002/93766), Benet Pozo (WO 2017/042599), Sidhu (US 2015/0011921) and Burgess (US 2005/0059909), as applied to claims 4 and 8 above, in further view of Trapp (US 2017/0119620).
Regarding claim 6, Lin in view of Moon, Kim, and Benet Pozo disclose the massage apparatus of claim 4, as discussed above.
Modified Lin fails to disclose the massage apparatus further comprising belt fixing holes to or from which a wearing belt is attached or detached and which are formed on both end walls of the massage apparatus.  
However, Trapp teaches a massager (100) comprising belt fixing holes (117A, 117B; see Fig. 7) to or from which a wearing belt (155) is attached or detached (see Figs. 3A and 4) and which are formed on both end walls (see Fig. 4, the holes are fixed on either side of the massager 100) of the massage apparatus (100) (paragraph 43, lines 1-6; paragraph 44, lines 1-6), as an alternate configuration of securing the device to the user. Trapp further discloses that the belt (155) can removably secure the massager (100) to the user (paragraph 44, lines 1-6; Figs. 3A, 4, and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lin to provide belt fixing holes on either end of the apparatus as taught by Trapp, in order to provide an alternate, removably securable attachment for fixing the massager to the patient.
Regarding claim 10, Lin in view of Moon, Kim, and Benet Pozo disclose the massage apparatus of claim 8, as discussed above.
Modified Lin fails to disclose the massage apparatus further comprising belt fixing holes to or from which a wearing belt is attached or detached and which are formed on both end walls of the massage apparatus.  
However, Trapp teaches a massager (100) comprising belt fixing holes (117A, 117B; see Fig. 7) to or from which a wearing belt (155) is attached or detached (see Figs. 3A and 4) and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Lin to provide belt fixing holes on either end of the apparatus as taught by Trapp, in order to provide an alternate, removably securable attachment for fixing the massager to the patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Hseu (US 4,559,929) is cited for its relevant orientation of two oscillators (see elements 13 and 14 in Figure 2) in a stacked, perpendicular configuration.
-McCambridge (US 6,217,533) is cited for its relevant orientation of two oscillators (see elements 26 and 30 in Figure 2) in a stacked, perpendicular orientation placed inside of a potable massage unit.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785